El Juez Presidente Señor Hernández Denton
emitió la opinión del Tribunal.
Acuden ante nos catorce convictos por el delito de asesi-nato y solicitan que revoquemos una sentencia del Tribunal de Apelaciones. El foro apelativo determinó en su sen-tencia que la Administración de Corrección actuó correctamente al cancelarle a estos convictos el privilegio de la libertad bajo supervisión electrónica y ordenar su re-ingreso a prisión. Ello en vista de que, como cuestión de derecho, los convictos por el delito de asesinato no cualifi-can para el programa de supervisión electrónica.
En esencia, los convictos alegan que fueron válidamente puestos en libertad en virtud de dicho programa y que han adquirido un derecho constitucional a continuar en liber-tad bajo supervisión electrónica. Argumentan, además, que aplicarles retroactivamente la Ley Núm. 49 de 26 de mayo de 1995(1) (Ley Núm. 49 de 1995), mediante la cual se ex-cluye a los convictos de asesinato del programa de super-visión electrónica, viola sus derechos constitucionales, se-gún la cláusula contra leyes ex post facto.
En vista de que al momento de cometer los hechos de-lictivos los convictos no tenían derecho a ser puestos en libertad bajo supervisión electrónica y de que posterior-mente se les dejó libres por un error administrativo que no generó intereses libertarios protegidos bajo el debido pro-ceso de ley, confirmamos.
*406H-i
A. Los catorce convictos fueron sentenciados a cumplir con penas de reclusión por los delitos de asesinato ocurri-dos entre marzo de 1978 y octubre de 1991.(2) Posterior-mente, se les concedió el privilegio de libertad bajo super-visión electrónica en varias fechas entre junio de 2000 y noviembre de 2003.
Así las cosas, el Estado ordenó el reingreso de los con-victos a la institución correccional para que extinguieran el resto de su sentencia. Fundamentaron dicha decisión en que la concesión a los convictos de libertad bajo supervi-sión electrónica fue nula ya que, en virtud de los delitos cometidos (asesinato), ninguno de ellos cualificaba para dicho privilegio.(3)
En abril de 2005, los convictos cuestionaron ante el Tribunal de Primera Instancia la legalidad de su detención mediante el auto de un habeas corpus. Luego de celebrarse la vista correspondiente, el Tribunal de Primera Instancia ordenó la excarcelación de los convictos. Adujo, en síntesis, que el Estado le “creó expectativas” a los convictos de que cualificaban para el programa de supervisión electrónica y que ahora se ve impedido de actuar contra sus propios actos.
*407Inconforme, el Ministerio Público acudió ante el Tribunal de Apelaciones solicitando que se revocara la determi-nación del foro de instancia, ya que el curso de acción to-mado por el Estado fue para hacer cumplir con las leyes y subsanar los errores administrativos que colocaban en alto riesgo la seguridad pública. El foro apelativo revocó la de-terminación del Tribunal de Primera Instancia.
Insatisfechos, los convictos acuden ante nos mediante un recurso de apelación. Argumentan, en esencia, que la actuación estatal está constitucionalmente vedada por la cláusula contra leyes ex post facto. Ello porque el Estado pretende aplicarle retroactivamente una ley que les desfa-vorece en tanto les elimina la posibilidad de cualificar para el programa de supervisión electrónica. Alegan que son ele-gibles a dicho programa en virtud de dos pronunciamientos administrativos, a saber: un memorando interno circulado por la Administración de Corrección el 14 de julio de 1989(4) y el Reglamento Núm. 5065 aprobado por dicha agencia el 4 de mayo de 1994. Aducen, además, que la ac-ción del Estado es contraria al debido proceso de ley.
En atención a que existen dos sentencias contradicto-rias del Tribunal de Apelaciones en cuanto a este asunto, acogimos el recurso de apelación presentado. Ambas partes han comparecido. Con el beneficio de sus argumentos, es-tamos en posición de resolver. (5)
*408HH HH
A. El Art. II, Sec. 12 de nuestra Constitución prohíbe la aplicación de leyes ex post facto. L.P.R.A., Tomo 1. Reiteradamente hemos señalado que existen cuatro tipos de estatutos que son ex post facto, a saber, las leyes que: (1) criminalizan y castigan un acto que al ser realizado no era delito; (2) agravan un delito o lo hacen mayor de lo que era al momento de ser cometido; (3) alteran el castigo imponiendo una pena mayor que la fijada para el delito al momento de ser cometido, y (4) alteran las reglas de evidencia exigiendo menos prueba que la requerida por ley al momento de la comisión del delito para castigar al acusado o reduciendo el quantum de evidencia necesario para encontrarlo culpable. Pueblo en interés menor F.R.F., 133 D.P.R. 172 (1993); Fernández v. Rivera, Jefe del Presidio, 70 D.P.R. 900 (1949).
La cláusula constitucional contra leyes ex post facto garantiza que los estatutos provean al ciudadano una notificación adecuada (fair warning) de la conducta prohibida y las consecuencias penales que acarrea realizar dicha conducta. Además, mediante esta cláusula se intenta asegurar que el Estado no utilice el poder coercitivo de forma arbitraria o vengativa. Por último, con dicha prohibición se promueve que la Asamblea Legislativa utilice la sanción penal solamente cuando pueda tener el efecto de disuadir al potencial ofensor. Weaver v. Graham, 450 U.S. 24 (1981). Véase, además, W.R. LaFave, Principles of Criminal Law, St. Paul, Ed. West Pub. Co., 2003, Cap. 2, pág. 88.
De otra parte, es necesario aclarar que la protección contra leyes ex post facto solamente se activa cuando se pretende aplicar una ley penal de manera retroactiva. Se requiere también que la ley cuya aplicación retroactiva *409se cuestiona sea más perjudicial para el acusado que la vigente al momento de la comisión del acto. Es decir, para que un estatuto contravenga la cláusula contra leyes ex post facto es necesario que éste sea de aplicación retroac-tiva y, además, que sea más oneroso para el imputado que el vigente a la fecha en que se cometió la ofensa. Weaver v. Graham, supra.
Al determinar si una ley penal es más onerosa que la vigente al momento de la comisión de los hechos es necesario examinar si, en comparación con el viejo estatuto, la nueva ley tiene el efecto de alargar el término de reclusión que habría de ser cumplido por el sujeto. A estos efectos, es ex post facto cualquier ley que elimina retroactivamente bonificaciones por buen comportamiento que estaban vigentes cuando el acusado realizó la conducta delictiva. Lynce v. Mathis, 519 U.S. 433 (1997).
Como corolario de lo anterior, resulta incompatible con la protección contra leyes ex post facto aplicar retroactivamente una ley que elimina a cierto grupo de convictos la posibilidad de ser elegibles para la concesión de libertad bajo palabra o bajo supervisión electrónica. U.S. v. Paskow, 11 F.3d 873 (9no Cir. 1993). Véase, además, I LaFave’s, Substantive Criminal Law 2d Sec. 2.4 (2003). Ello se debe a que la eliminación retroactiva de esos beneficios tiene el potencial de alargar el término que el convicto habrá de cumplir en reclusión.
B. La cláusula constitucional contra leyes ex post facto solamente veda la aplicación retroactiva de actos de naturaleza legislativa. Por lo tanto, la protección concedida mediante dicha cláusula no se extiende a los actos judiciales.(6) LaFave, supra.
De otra parte, la prohibición contra la aplica-*410ción retroactiva de leyes desfavorables solamente se ex-tiende a estatutos de naturaleza criminal. Por ende, como norma general, la Asamblea Legislativa no está impedida de aplicar retroactivamente leyes de carácter civil.C7)
Debemos señalar, además, que la prohibición contra leyes ex post facto protege al ciudadano no sólo contra la aplicación retroactiva de estatutos, sino también contra la aplicación o derogación retrospectiva de reglamentos administrativos y ordenanzas municipales que acarrean consecuencias penales. Ross v. Oregon, 227 U.S. 150 (1913). La razón para ello es que, mediante la aprobación de reglamentos y ordenanzas, las agencias administrativas y los municipios están ejerciendo poderes que les han sido válidamente delegados por la Asamblea Legislativa.
Por otro lado, la prohibición contra leyes ex post facto no se activa mediante la aplicación o derogación retroactiva de órdenes administrativas, declaraciones de política pública o reglas interpretativas. Estas órdenes o declaraciones no tienen fuerza de ley. Por ende, no son consideradas “leyes” a los fines de la cláusula que protege contra estatutos ex post facto.
C. Es doctrina ampliamente reconocida que la Asamblea Legislativa puede delegar poderes a una agencia administrativa siempre y cuando, al así hacerlo, provea un principio inteligible para canalizar la discreción de la agencia. Asoc. Fcias. Com. v. Depto. de Salud, 156 D.P.R. 105 (2002). Como consecuencia de dicha doctrina, es permisible constitucionalmente que se le delegue a una agencia administrativa la autoridad para emitir reglamentos con fuerza de ley.
Por otro lado, la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico *411(L.P.A.U.), 3 L.P.R.A. sec. 2101 et seq., requiere que siem-pre que la agencia pretenda adoptar un reglamento se cumpla con los requisitos mínimos del procedimiento de reglamentación informal. Conforme a ello, para que un re-glamento aprobado por una agencia administrativa sea vá-lido es necesario que se cumpla con dos requisitos procesa-les fundamentales, a saber: (1) que se notifique al público del reglamento que pretende aprobarse y (2) que se le pro-vea a la ciudadanía una oportunidad para someter comen-tarios sobre el reglamento que se intenta promulgar. Véase D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, 2da ed., Bogotá, Ed. Forum, 2001, págs. 111-115.
Es necesario aclarar, sin embargo, que existen ciertos pronunciamientos administrativos que están exentos de cumplir con el proceso informal de reglamentación contemplado en la L.P.A.U. Estos pronunciamientos pueden clasificarse en tres grupos: reglas procesales, declaraciones interpretativas y declaraciones de política general. Véase R.J. Pierce, Distinguishing Legislative Rules from Interpretative Rules, 52 Admin. L. Rev. 547 (2000). Véase, además, H. Meléndez Juarbe, Derecho Administrativo, 73 Rev. Jur. U.P.R. 509, 510 (2004).(8)
El común denominador de dichas reglas es que constituyen pronunciamientos administrativos que no tienen fuerza de ley y, por lo tanto, no vinculan a la agencia ni crean derechos sustantivos o procesales en los cuales el ciudadano puede confiar. Véase W. Funk, A Primer on Non-legislative Rules, 53 Admin. L. Rev. 1321 (2001). En atención a esto, y en contraposición a las reglas legislativas que generan derechos entre las partes, estos tres tipos de declaraciones son más bien reglas no legislativas que no tie-*412nen ningún efecto legal vinculante. Meléndez Juarbe, supra.
D. La cláusula del debido proceso de ley constituye la disposición que garantiza los derechos del ciudadano frente a intervenciones injustificadas del Estado. Pueblo v. Vega, 148 D.P.R. 980 (1999). Por ello, se considera que esta protección es “la garantía fundamental que tiene un ciudadano ante una investigación y proceso criminal”. Pueblo v. Arzuaga, 160 D.P.R. 520 (2008).
El debido proceso de ley prohíbe que el Gobierno afecte los derechos fundamentales del individuo de manera irracional o arbitraria. Ello sería contrario a los intereses más básicos que deben garantizárseles a un ser humano en una sociedad democrática. Pueblo v. Colón Mendoza, 149 D.P.R. 630 (1999).
Cónsono con los principios anteriormente esbozados, en la jurisdicción federal se ha expresado que el debido proceso de ley protege al ciudadano contra actuaciones del Estado que estremecen la conciencia (shock the conscience). Rochin v. California, 342 U.S. 165 (1952). Como consecuencia de esto, se le prohíbe a las autoridades gubernamentales actuar de forma “fundamentalmente injusta” (fundamentally unfair) contra un acusado o convicto. Una actuación estatal es fundamentalmente injusta cuando ofende un principio de justicia firmemente establecido en las tradiciones y en la conciencia de nuestro pueblo. Patterson v. New York, 432 U.S. 197 (1977).
La cantidad de actuaciones gubernamentales que violan el debido proceso de ley por ser fundamentalmente injus-tas son limitadas. Se trata de actos tan lesivos de la digni-dad humana que no deben ser permitidos bajo ninguna circunstancia. No se trata, por lo tanto, de una cláusula residual (catch-all clause) que le permita al individuo extender la protección de otras garantías constitucionales más allá de su tradicional ámbito de aplicación. A estos efectos, el Tribunal Supremo federal ha expresado que:
*413En el campo del derecho penal, hemos interpretado estre-chamente la categoría de actuaciones que violan la “justicia fundamental”. Ello se basa en el reconocimiento de que, más allá de las garantías individuales especificadas en la Carta de Derechos, la cláusula del debido proceso de ley es de operación limitada. ... La Carta de Derechos se refiere en términos ex-presos a muchos aspectos del procedimiento criminal, y la ex-pansión de dichas garantías constitucionales bajo la maleable rúbrica de la cláusula del debido proceso de ley promueve una indebida interferencia tanto con juicios valorativos legislati-vos como con el delicado balance que la Constitución establece entre la libertad y el orden. (Traducción nuestra.) Medina v. California, 505 U.S. 437, 443 (1992).
Por otro lado, debe señalarse que los errores administrativos no son susceptibles de crear intereses libertarios que activen la protección del debido proceso de ley. A estos efectos, hemos expresado en varias ocasiones que “ ‘un error administrativo no crea un estado de derecho que obligue [a una] agencia ni impide su corrección’ ”. Santiago v. Depto. de la Familia, 153 D.P.R. 208, 218 (2001), citando a Magriz v. Empresas Nativas, 143 D.P.R. 63, 71 (1997).
En vista de lo anterior, una actuación administrativa mediante la cual se le concede erróneamente a un convicto la libertad puede ser rectificada por la agencia sin violar los derechos constitucionales del sujeto. A igual conclusión llegó el Tribunal de Apelaciones Federal para el Cuarto Circuito, cuando expresó que:
Hemos concluido que en este caso no existe violación a un derecho constitucional al amparo de la doctrina [del debido proceso de ley]. Específicamente, concluimos que el particular interés libertario que se argumenta existe aquí —continuar en un estado de libertad erróneamente concedido por el gobierno y disfrutado por un período significativo de tiempo por un con-victo cuya sentencia no ha expirado— no puede considerarse uno de esos “derechos y libertades fundamentales que están objetiva y profundamente arraigados en la historia y las tra-diciones de esta nación”. ... Tampoco, a menos que [dicho acto] sea motivado por propósitos vengativos u opresivos, lo cual no se argumenta aquí, podría considerarse que el acto del ejecu-tivo de ordenar el reingreso a prisión “estremece la conciencia contemporánea”. (Traducción nuestra.) Hawkins v. Freeman, 195 F.3d 732, (4to Cir. 1999).
*414De otra parte, no debemos confundir la equivocada concesión de libertad con la existencia de un interés libertario capaz de activar la protección del debido proceso de ley. Ciertamente, la libertad adquirida por equivocación no constituye un interés que impida al Estado corregir su actuación incorrecta. Lo contrario implicaría congelar en el tiempo las consecuencias nocivas de actuaciones estatales arbitrarias o erradas.
Debemos señalar, además, que las consecuencias de aceptar que la concesión errónea de libertad a un convicto genera un interés libertario protegido por el debido proceso de ley son claramente lesivas al interés público y a nuestra sociedad. Aceptar dicha posición nos obligaría, por ejemplo, a proveerle la protección del debido proceso de ley a quien fue dejado en libertad en vista de un error clerical9) o de un cómputo matemático errado. Evidentemente, no puede sostenerse de forma seria que el Gobierno está impedido de reingresar a dicho convicto a prisión puesto que adquirió un interés de permanecer en libertad como consecuencia de dicho error matemático o clerical.
A la luz del marco normativo antes expuesto, pasemos a examinar los hechos que dieron lugar al caso que tenemos ante nos.
hH hH hH
A. En el caso de autos, la Administración de Correc-ción sostiene que la exclusión de convictos del programa de supervisión electrónica no constituye un “aumento en cas-tigo” capaz de activar la protección contra leyes ex post facto. Fundamentan su postura en que un cambio en el programa de supervisión electrónica, aunque sea desfavo-rable a los convictos, no altera de modo alguno la sentencia *415que se les impuso y, por lo tanto, no puede considerarse una “agravación de la pena”. No estamos de acuerdo.
Lo determinante en estos casos es si la ley que se pre-tende aplicar retroactivamente es más onerosa que la que estaba en vigor cuando se cometieron los hechos. A estos efectos, resulta particularmente importante examinar si, en comparación con la vieja ley, el nuevo estatuto tiene el potencial de alargar el término de reclusión que cumplirá el sujeto. Weaver v. Graham, supra.
Indudablemente, una ley que de manera retrospectiva excluye a cierto grupo de convictos de ser elegibles para un programa de libertad bajo supervisión electrónica puede tener este efecto. En vista de ello, debemos concluir que la eliminación del privilegio mediante la Ley Núm. 49 de 1995 es susceptible de activar la protección contra leyes ex post facto. U.S. v. Paskow, supra. Claro está, este plantea-miento solamente procedería si dicha ley resulta ser más onerosa que la vigente al momento de la comisión de la ofensa.
B. Los convictos alegan, por su parte, que la Adminis-tración de Corrección no podía constitucionalmente revo-carles el privilegio de libertad bajo supervisión electrónica, pues ello equivaldría a aplicarles retroactivamente la Ley Núm. 49 de 1995 de forma contraria a la cláusula contra leyes ex post facto. No les asiste la razón.
De los hechos anteriormente reseñados se desprende que trece de los catorce convictos cometieron el delito de asesinato antes de que la Administración de Corrección emitiera el primer “memorando normativo” de 14 de julio de 1989 que concedió a los convictos por dicho delito el privilegio de libertad bajo supervisión electrónica.(10) Es decir, no cabe duda de que éstos no eran elegibles para participar de dicho programa en el momento en que come-tieron los hechos. Ello en virtud de que, a esa fecha, el programa sencillamente no existía.
*416Como hemos expresado, para que se active la protección contra leyes ex post facto es necesario que el estatuto que pretende aplicarse retroactivamente sea más oneroso para el imputado que el vigente a la fecha cuando se cometió la ofensa. Dicho requisito claramente está ausente en el caso de los trece convictos antes mencionados.
Esto se debe a que el estatuto cuya aplicación retroac-tiva cuestionan —la Ley Núm. 49 de 1995— no es más oneroso que el vigente al momento cuando cometieron los hechos. Nótese que al momento de cometer los hechos los convictos no tenían derecho al privilegio de supervisión electrónica. Por ello, no podemos concluir que aplicarle re-troactivamente una ley que los excluye del disfrute de dicho privilegio les es perjudicial en comparación con la nor-mativa vigente al momento cuando cometieron el delito.
Por otro lado, el convicto José R. Rivera Torres cometió los hechos poco más de dos años después de haberse apro-bado el “memorando normativo” de 1989. En atención a ello, aduce que aplicarle retroactivamente la Ley Núm. 49 de 1995 contraviene la protección constitucional contra le-yes ex post facto, pues resulta ser más onerosa que la ley vigente al momento en que cometió la ofensa. No le asiste la razón.
Conforme a los términos expresos de dicha cláusula, so-lamente se prohíbe la aplicación retroactiva de actos de naturaleza legislativa. Ello quiere decir, en esencia, que la protección contra leyes ex post facto se extiende solamente a leyes y reglamentos válidamente aprobados en ejercicio de un poder delegado por la Asamblea Legislativa. Ross v. Oregon, supra.
El “memorando normativo” emitido por la Administra-ción de Corrección no constituye un reglamento con fuerza de ley, pues no fue promulgado siguiendo los dos paráme-tros establecidos en la L.P.A.U. para ello: notificación de la regla que habrá de aprobarse y participación ciudadana. Por ende, es forzoso concluir que constituye una regla no legislativa que no es susceptible de generar derechos entre *417las partes ni de vincular a la agencia en el futuro. Meléndez Juarbe, supra.
En virtud de esto, somos del criterio que el “memorando normativo” de julio de 1989 no constituye una actuación “legislativa” capaz de activar la protección contra leyes ex post facto.
C. Por otro lado, los convictos sostienen que la Admi-nistración de Corrección les violó el debido proceso de ley al reingresarlos a prisión luego de haberles concedido váli-damente el privilegio de libertad bajo supervisión electrónica. Tampoco les asiste la razón.
La Administración de Corrección dejó en libertad bajo supervisión electrónica a los convictos en distintas fechas entre junio de 2000 y noviembre de 2003. Evidentemente, durante dichas fechas ya había entrado en vigor la Ley Núm. 49 de 1995. Como hemos expresado, la ley en cues-tión expresamente excluía a los convictos de asesinato de ser elegibles a este programa.
No debe caber duda, por lo tanto, que los convictos no tenían derecho a ser liberados bajo dicho programa en con-formidad con la legislación vigente al momento en que se les concedió dicho privilegio. Por ende, la actuación de la Administración de Corrección de excarcelar a los convictos en virtud de dicho programa fue contraria a los términos expresos de la normativa estatuida por la Asamblea Legis-lativa en la Ley Núm. 49 de 1995.
Según lo antes expuesto, es forzoso concluir que se les concedió a los convictos la libertad mediante una actuación administrativa que no encontraba apoyo en ley.(11) Ello *418constituye un error administrativo susceptible de ser corregido. Según hemos expresado, los errores administra-tivos no pueden generar un interés libertario capaz de ac-tivar la protección del debido proceso de ley. Santiago v. Depto. de la Familia, supra. Por ende, concluimos que la Administración de Corrección podía válidamente ordenar el reingreso a prisión de los convictos sin violarles su de-bido proceso de ley.
Resulta importante, además, señalar que el Estado te-nía un interés apremiante en corregir dicho error adminis-trativo, a saber, asegurar que los convictos de asesinato, la más grave ofensa que puede cometerse en nuestro ordena-miento, cumplan con una porción sustancial de sus conde-nas en prisión. No podemos decir que corregir un error cometido por la agencia mediante el cual se les dejó en libertad erróneamente constituya una actuación guberna-mental que “estremezca la conciencia” hasta el punto de lesionar derechos fundamentales profundamente arraiga-dos en las tradiciones e historia de nuestro pueblo. Por ende, no encontramos impedimento para que la Adminis-tración de Corrección ordene el reingreso a prisión de los convictos.
D. Es necesario aclarar que, contrario a lo que sostienen los convictos, no aplica el principio de retroactividad de la ley penal más favorable ni la doctrina de impedimento colateral por sentencia.
Como bien es sabido, el principio de favorabilidad no es de rango constitucional. Por ende, es permisible restringir su alcance mediante legislación. Pueblo v. González, 165 D.P.R. 675 (2005). Precisamente eso fue lo que hizo la Asamblea Legislativa con la Ley Núm. 49 de 1995. A estos efectos, en el Art. 4 de la Ley Núm. 49 de 1995 se dispone expresamente que “[l]as disposiciones de esta Ley aplica-rán a todos los convictos cumpliendo sentencia bajo la cus-todia y supervisión de la Administración de Corrección”. 4 *419L.P.R.A. sec. 1112 n. Resulta claro que mediante dicha dis-posición la Asamblea Legislativa tenía la intención de apli-carle la Ley Núm. 49 de 1995 a todos los convictos de ase-sinato independientemente de la fecha de sus respectivas convicciones. La Rama Legislativa tiene autoridad para enmarcar el ámbito de aplicación en el tiempo de los esta-tutos siempre y cuando al así hacerlo no viole la cláusula contra leyes ex post facto. No vemos razón por la cual el principio de favorabilidad sea óbice para ello.(12)
De otra parte, nos parece inmeritorio el planteamiento de los convictos de que, en virtud de ciertas sentencias emitidas por el Tribunal de Primera Instancia hace aproximadamente diez años,(13) el Estado estaba impedido de reingresarlos a prisión en vista de la doctrina en equidad de impedimento colateral por sentencia. Es un principio ampliamente reconocido que dicha doctrina generalmente no aplica contra el Estado. Esto se debe a que constituye un remedio en equidad proveniente del derecho común que no puede invocarse cuando con ello se produciría un resultado contrario a la política pública. Véase Vives v. La Junta de Farmacia, 24 D.P.R. 669 (1916).
Es indudable que la clara política pública, según eviden-ciada por los términos expresos de la Ley Núm. 49 de 1995, establece que los convictos de asesinato no cualifican, por razones de seguridad, para el privilegio de libertad bajo supervisión electrónica. Las sentencias en las que se basan los convictos para apoyar sus planteamientos son contra-*420rías a dicha política. Por lo tanto, no podemos ampararnos en la doctrina de impedimento colateral por sentencia para prohibirle al Estado corregir su error y relitigar un asunto con el propósito de hacer valer la referida política pública.
E. Antes de finalizar, debemos expresar que es difícil no sentir simpatía ante los convictos que acuden ante nos en este caso. Es innegable que tanto para ellos como para sus familiares y amigos no es fácil comprender por qué deben reingresar a prisión luego de haber disfrutado de los beneficios de la libertad durante varios años. Sin embargo, no podemos permitir que la empatia nuble el hecho inne-gable de que los convictos que acuden ante nos no tenían derecho a ser puestos en libertad bajo supervisión electró-nica, ni en el momento cuando cometieron los hechos ni en el momento cuando efectivamente se les concedió dicho privilegio. Por ende, resulta inevitable concluir que se les podía constitucionalmente ordenar el reingreso a prisión con el propósito de corregir el error cometido por la Admi-nistración de Corrección al concederle la libertad sin apoyo en ley para ello.
No obstante lo anterior, los convictos aún no han ago-tado todas las vías que tienen disponibles para lograr su excarcelación. A estos efectos, podrían solicitarle al Primer Ejecutivo una conmutación de su sentencia o un cambio en sus condiciones. Por otro lado, la Asamblea Legislativa po-dría concederle retroactivamente a los convictos de asesi-nato la posibilidad de participar en el programa de libertad bajo supervisión electrónica. Sin embargo, desde este es-trado apelativo no procede concederles lo solicitado pues, de así hacerlo, estaríamos dándole fuerza de ley a una ac-tuación administrativa contraria al mandato expreso de la Asamblea Legislativa, según plasmado en la Ley Núm. 49 de 1995.
*421IV
En consideración a los fundamentos anteriormente es-bozados, confirmamos el dictamen emitido por el Tribunal de Apelaciones en el caso de epígrafe.

(1) 4 L.P.R.A. sec. 1112 et seq.


(2) Los nombres de los convictos y las fechas exactas de comisión de los referidos delitos fueron los siguientes: (1) Efraín González Fuentes, agosto de 1984; (2) José M. Urbina Pérez, febrero de 1986; (3) Ricardo Marrero Vázquez, marzo de 1986; (4) Benjamín Alers Rodríguez, marzo de 1989; (5) Héctor L. Quiñones Andino, abril de 1988; (6) Melvin Suárez Fernández, marzo de 1978, y mayo y julio de 1981; (7) Edgardo Rivera Borrero, diciembre de 1986; (8) Rafael Rivera Pérez, abril de 1988; (9) Arsenio Sánchez Rodríguez, septiembre de 1985; (10) Andrés Candelario Agosto, julio de 1984; (11) Jorge L. De Jesús Rivera, julio de 1986; (12) José R. Rivera Torres, octubre de 1991; (13) Julio Alberto Medina Medina, septiembre de 1984; (14) Carlos Delgado Rivera, septiembre de 1985.


(3) El 21 de abril de 2005, la Administración de Corrección celebró una vista oral para concederles a los convictos la oportunidad de ser oídos. Luego de haber sido celebrada dicha vista, la Administración de Corrección se reiteró en su determina-ción de reingresarlos a prisión en vista de que se les había concedido la libertad de forma errónea.


(4) El referido memorando fue reemplazado por el “memorando normativo” que se emitió el 15 de abril de 1992 por el entonces Administrador de Corrección, Sr. Lorenzo Villalba Rolón.


(5) Tomamos conocimiento judicial de que el 26 de agosto de 2005 otro grupo de convictos presentaron una demanda ante la Corte de Distrito Federal casi idéntica a la que originó esta controversia.
El 7 de septiembre de 2005 dicho foro concedió un injunction preliminar en el que le ordenó a la Administración de Corrección que se abstuviera de reingresar a prisión a los convictos peticionarios. Inconforme con dicha determinación, el Estado Libre Asociado (E.L.A.) acudió ante la Corte de Apelaciones Federal para el Primer Circuito.
El 15 de febrero de 2006 el foro apelativo federal resolvió que, conforme a la doctrina establecida en Railroad Comm’n of Texas v. Pullman Co., 312 U.S. 496 (1941), la Corte de Distrito Federal “debe de abstenerse de tomar cualquier otra acción relacionada con este asunto hasta que el Tribunal Supremo de Puerto Rico resuelva el caso de Gonzáles-Fuentes v. Estado Libre Asociado”. Expresó, además, que la controversia planteada presenta “muchos asuntos de derecho estatal ... y *408sería mejor que los tribunales de Puerto Rico decidan esas cuestiones de derecho primero; además, no hay razón para pensar que las cortes de Puerto Rico no puedan proteger los derechos de los demandantes”. (Traducción nuestra.) Rivera-Feliciano v. Acevedo-Vilá, 438 F.3d 50, 62 (1er Cir. 2006).


(6) Claro está, mediante la cláusula constitucional que garantiza el debido pro-ceso de ley, se prohíbe la aplicación retroactiva de pronunciamientos judiciales que extienden el ámbito de aplicación de un delito de manera imprevisible. Véase Bouie v. City of Columbia, 378 U.S. 347 (1964).


(7) No obstante, la aplicación retroactiva de legislación civil podría violar alguna otra protección constitucional como, por ejemplo, la prohibición contra el menoscabo de obligaciones contractuales.


(8) Usualmente de lo que se trata es de “cartas circulares, cartas normativas, directrices, memorandos, y demás documentos menos formales que emiten las agen-cias para darle uniformidad a sus procedimientos internos, pautar su discreción o interpretar las leyes que administran”. H. Meléndez Juarbe, Derecho Administrativo, 73 Rev. Jur. U.P.R. 509, 510-511 (2004).


(9) Sería absurdo, por ejemplo, considerar que un convicto que fue dejado en libertad por una información incorrecta que obraba en su expediente, tenga un de-recho a continuar en libertad, impidiendo así que el Estado corrija su error.


(10) Solamente José R. Rivera Torres cometió el delito de asesinato en una fecha posterior a la vigencia del referido memorando, a saber, en octubre de 1991.


(11) Tampoco nos convencen los argumentos de los convictos de que la política pública de la agencia desde 1995 hasta el 2005, según evidenciada por ciertos me-morandos y escritos internos, había sido no aplicar retroactivamente la Ley Núm. 49 de 26 de mayo de 1995 (4 L.P.R.A. sec. 1112 et seq.). Como hemos explicado, las declaraciones de política pública de la agencia no constituyen reglas legislativas susceptibles de generar derechos entre las partes y de vincular a la agencia en mo-mentos futuros. Ello en atención a que dichos pronunciamientos no satisfacen el proceso de reglamentación informal necesario para conferirle validez y fuerza de ley a una regla administrativa. En fin, los referidos pronunciamientos, al ser reglas no legislativas, constituían meras declaraciones tentativas de política pública de la Ad-*418ministración de Corrección que podían ser variadas en el futuro. Por ende, los con-victos no tenían un derecho a confiar en ellos.


(12) Debemos señalar, además, que el Reglamento Núm. 5065 de la Administra-ción de Corrección de 4 de mayo de 1994, que le concedía a los convictos la posibilidad de cualificar para el privilegio de libertad bajo supervisión electrónica, constituye una “ley intermedia” a los fines del principio de favorabilidad. Ello se debe a que dicha regulación no estaba vigente ni al momento de cometerse los hechos, ni al momento de sentenciar a los convictos, ni al momento cuando se les concedió erró-neamente la libertad bajo el referido programa. Las leyes intermedias quedan fuera del principio de favorabilidad. Pueblo v. Álvarez Torres, 127 D.P.R. 830 (1991).


(13) En dichas sentencias el foro de instancia concluyó que la Ley Núm. 49 de 1995 no podía aplicarse a convictos como los del caso de autos, pues ello violaría la protección contra leyes ex post facto.